El Juez PebsideNte Se. del Tobo,
emitió la opinión del tribunal.
En la Corte de Distrito de Humacao se siguió cierto pleito sobre nulidad de procedimiento ejecutivo hipotecario. La parte victoriosa, el demandante, archivó un memorándum de costas ascendente a $12,647.50. Los demandados lo impug-naron y el juez del distrito resolvió la cuestión sometídale así:
“El demandante, en 21 de abril de 1921, radicó sn memorándum de costas y desembolsos, que contiene las siguientes partidas:
“1. Honorarios del marshal-$ 86. 50
“2. Honorarios del secretario-$ 52.50
“3. Gastos y desembolsos-$ 508.50
“4. Honorarios cíe abogado-!_$12,000.00
“Total_ — _$12, 647. 50
“Los demandados han impugnado este memorándum en cuanto a las partidas por honorarios del marshal y del secretario, por ca-recer de información; en cuanto a los gastos y desembolsos, por no especificarse el origen de los mismos y carecer también de in-formación y en cuanto a los honorarios de abogado, por excesivos.
“En el acto de la vista, el demandante no practicó prueba al-guna y se limitó a someter el caso por las resultancias de autos, practicándose prueba por los demandados sólo en cuanto se refiere a la cantidad nue entienden deben razonablemente satisfacer por honorario.-, de abogado.
“Consideraremos las partidas por el orden en que constan en el memorándum:
“1. De los autos del pleito aparece que sólo se ha cancelado por *880el marshal en sellos de reatas internas pagados por el demandante la suma de $14.50, y no apareciendo que este funcionario hubiera cobrado ninguna otra cantidad por honorarios, se aprueba esta par-tida por dicha suma.
“2. De los autos y de los records también aparece que el secre-tario ha cancelado en sellos de rentas internas de parte del deman-dante y cobrado por certificaciones espedidas al mismo en relación con este pleito, la suma de $28.65, por cuya cantidad se aprueba esta partida.
“3. Esta partida, ascendente a $508.50, no habiendo la parte demandante expresado el origen de los gastos y desembolsos, ni de-tallado éstos, la corte no está en condiciones de resolver con respecto a los mismos. Es cierto que el estatuto no exige por modo impe-rativo que la parte con derecho al cobro de costas desembolsos y honorarios de abogado, esté siempre en el deber de ofrecer y prac-ticar prueba sobre todas y cada una de las partidas del memorán-dum 'cuando hubiere impugnación, porque esa prueba ordinariamente se encontrará en el mismo juicio en que se han originado las costas y el juez la tendrá a su vista y consideración al resolver el inci-dente, no habiendo muchas veces necesidad de que se practique (González v. Collazo, 25 D. P. R. 157), pero es necesario en cuanto a los desembolsos se refiere, que se especifique el origen de los mismos, que se particularicen y que se justifique el pago y necesidad de la ero-gación, cuando esto no apareciere de los autos, ya que no pueden ser aprobados sin demostrarse si fueron hechos y si eran necesarios.
“4. En cuanto a la partida que se cobra por honorarios de abo-gado, por el resultado de los autos del pleito y la prueba practicada, la corte estima, consideradas las actuaciones y trabajo llevado a cabo en este caso y en esta corte por los abogados del demandante, la cuantía, importancia y resultado del pleito, que una suma de $3,000 es justa y razonable por el valor de los servicios de abogado del de-mandante y en esta cantidad se fijan dichos honorarios.
“Por tanto, se condena a los demandados a pagar al demandante, en concepto de costas, desembolsos y honorarios de abogado, la suma de $3,043.15; debiendo el secretario expedir la correspondiente orden de ejecución si no se pagare dentro del término que señala la ley.”
Ambas partes apelaron. Sus recursos se tramitaron y vieron conjuntamente y de igual modo serán resueltos.
*8811. Sostienen los demandados qne la corte erró: 1, al con-ceder honorarios y 2, al fijarlos .en tres mil dólares.
Para fundar el primer error invocan los demandados la sección 327 del Código de Enjuiciamiento Civil y sostienen qne de acnerdo con lo dispuesto en dicha sección interpre-tada estrictamente, no siendo el juez que dictó la resolución apelada el qne tuvo conocimiento de la acción, carecía de facultad para actuar.
La ley prescribe que los honorarios y costas serán con-cedidos a discreción del juez que tenga conocimiento de la. acción o procedimiento, y así sucedió en este caso. Los hono-rarios se concedieron por el propio juez que dictó la senten-cia que puso término al litigio. Transcurrió algún tiempo-.. El juez sentenciador fué sustituido por otro. T a este otro le tocó intervenir en el procedimiento especial' que fija la ley para el cobro de las costas. Y él actuó con plena juris-dicción, siendo al fijar la cuantía, el juez que legalmente tenía conocimiento de la acción o procedimiento.
Ya en el caso de Forés, v. Balzac, 30 D. P. R. 370, esta corte resolvió lo que sigue:
“Condenada una parte al pago de costas, no puede concluirse que la resolución aprobando el memorándum de costas sea errónea por el hecho de haber sido dictada por un juez que no fué el que dictó la sentencia condenatoria.”
El segundo error está bien fundado a nuestro juicio. El demandante no practicó nueva prueba. Se atuvo a las resul-tancias de los autos. Los demandados presentaron como prueba las declaraciones de los abogados González Fagundo y Arturo Aponte que llevan varios años en el ejercicio activo de su profesión. Ambas declaraciones revelan un examen detenido del pleito y son claras y precisas. Por el mérito de ellas y por un examen de todas las circunstancias concu-rrentes, la corte estima que los honorarios deben fijarse en mil quinientos dólares..
*8822. En el alegato archivado por el demandante para sos-tener sn recurso se señalan cuatro errores.
El primero se refiere a la rebaja becba por la corte a la primera partida del memorándum o sea a los honorarios del marshal. Si la parte creyó que tenía derecho a más por ha-ber pagado otras cantidades al marshal, debió haber pre-sentado prueba concreta sobre ello. Se atuvo a los autos y los autos sólo demostraron lo que expresa el juez en su re-solución.
En el segundo error se sostiene que la corte debió haber incluido en el memorándum la cantidad pagada al taquígrafo por la preparación del record para la apelación que se inter-puso para ante esta Corte Suprema. En el memorándum no :se especificó esa partida. Nada dice la resolución de la corte sobre ella. Ni siquiera se fija su montante. Además, evi-dentemente se refería a las costas de la apelación que esta-ban fuera del alcance de la corte de distrito y que no fueron ni pudieron ser impuestas.
En el tercer señalamiento de error se levanta la cuestión de que no habiéndose jurado la impugnación ni. siendo ésta formal, la partida de desembolsos debió ser aprobada por la corte, citándose el caso de Meyer v. City of San Diego, 132 Cal. 35.
Esta cuestión carece de importancia porque la objeción de que no se especificaban cuáles eran los desembolsos hechos, pudo levantarse en la forma en que se hizo y levantada o no la corte tenía facultad para actuar. El caso de California invocado no es aplicable. Basta leer su resumen que dice así:
“Una partida en un memorándum de costas hecho bajo juramento, por honorarios pagados al taquígrafo por transcribir la evidencia, debe presumirse que es un gasto incurrido por una transcripción ordenada por la corte, e incumbe a la parte que solicita su elimi-nación el demostrar que la misma era ilegal, y que la transcripción por la cual se pagó no fué ordenada por la corte; y debe presumirse, *883en apelación, que la orden negando la eliminación fné correcta, en ausencia de una clara demostración de lo contrario en el pliego de excepciones.” Meyer v. City of San Diego, 132 Cal. 35.
El cuarto y último señalamiento de error se refiere a. la cuantía de los honorarios. El demandante estima que debió concedérsele más de tres mil dólares, pero ya liemos consig-nado que a nuestro juicio debió concedérsele menos.
Por virtud de todo lo expuesto debe modificarse la reso-lución apelada fijando los honorarios en mil quinientos dó- ’ lares; y así modificada, confirmarse.

Modificada la resolución apelada en el sentido de que los demandados paguen por costas, desembolsos y honorarios, $1,543.15, y así se confirma.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey, Hutchison y Franco Soto.